Citation Nr: 1449143	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-06 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Petersburg, Florida.  Jurisdiction is currently with the RO in Montgomery, Alabama.  In January 2011, the Board remanded the claims for additional development.  

In August 2010, the Veteran was afforded a hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a disability rating in excess of 50 percent for service connected PTSD, and a TDIU.  

Service connection is currently in effect for: PTSD, evaluated as 50 percent disabling, 0 percent disabling for fracture, third left toe, and 0 percent disabling for appendectomy scar.  The Veteran's combined rating is currently 50 percent.  See 38 C.F.R. § 4.25 (2014).  

Given the foregoing, the Veteran does not currently meet the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16(a) (2014), and the only basis for the assignment of a TDIU is on an extraschedular basis.

In February 2011, the Veteran was afforded an examination.  The report of that examination, dated in February 2011, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Axis I diagnosis was PTSD, chronic, moderate.  The Axis V diagnosis was a GAF score of 50.  The examiner concluded that the Veteran could not secure and maintain substantially gainful employment "due to his age and time in vet's life and due to his ongoing symptoms of PTSD and social dysfunction."  

In reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2014).  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.  

The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

The most recent VA progress notes of record are dated in 2008, and there is therefore a substantial likelihood that additional treatment reports exist that may be relevant to the claim.  In addition, the most recent VA examination is well over three years old, and as previously indicated, it may not have been based on the most recent treatment reports.  Accordingly, on remand, after obtaining his most recent VA treatment reports, the Veteran should be scheduled for a psychiatric examination.  See Boggs v. West, 11 Vet. App. 334, 344 (1998); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).

With regard for the claim for a TDIU, the Board further notes that the February 2011 VA examiner incorrectly considered the Veteran's age in her opinion.  Individual unemployability must be determined without regard to any non-service-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2014) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, on remand, another opinion on employability should be obtained.  

As a final matter, the Board points out that if, following completion of the development outlined in this Remand, the combined rating for the Veteran's service-connected disabilities still does not meet the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16(a) (2014), VA must consider whether the evidence presents such an exceptional or unusual disability picture requiring that the case be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an extraschedular evaluation.  This referral is required because it is not permissible for the Board, in the first instance, to consider the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996)).

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify all VA and non-VA private health care providers who have treated him for psychiatric symptoms after 2008, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records. 

2.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination and address his or her findings in the context of the Veteran's work history.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  If it is not possible to assign a GAF score on the basis of the Veteran's PTSD alone, the examiner is asked to so state.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

a)  The examiner is specifically requested to provide an opinion as to whether it is at least as likely as not that the Veteran's psychiatric symptoms render the Veteran unable to secure and follow a substantially gainful occupation, given his level of education, prior work experience and training, but not due to any impact on account of his age or disabilities that are not service-connected, supporting such opinion with a complete rationale that references manifested symptomatology and limitations. 

b)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  The AOJ must ensure that the examination report is adequate, particularly in light of the deficiency of the previous examination report.  If the report is not adequate, take immediate corrective action.  

4.  After completing any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consideration must be given to whether referral for extraschedular consideration is warranted.  If either of the benefits sought on appeal remains denied, the RO should furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



